DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered. Applicant’s submission of a response on 7/1/2022 has been received and considered. In the response, Applicant amended claims 1 – 3, 10 and 20. Therefore, claims 1 – 11 and 13 – 20 are pending. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10, 11, 13 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fyock et al. (US Pub. No. 2008/0268947 A1) in view of Williams (WO 2017/121768 A1) and Weising (US Pub. No. 2011/0281648 A1).
As per claim 1, Fyock et al. discloses a computer-implemented method for cross-platform consumption of in-game objects (see Fig. 1A & 1 B, a cross platform gaming system having game module), the method (see [0025] and [0082]) comprising: receiving, by a data platform, from at least one first device, game object data discovered by a user while playing a video game associated with the data platform (a messaging module is generally configured to allow various users to locate, track, or communicate with other users, e.g., during a game session; gaming module configured to allow a user to request a game session; communication between television game server and user device made through a network, see Fig. 1A, 1B and 6 and [0015], [0017]); attributing, by the data platform, a cross-platform identifier to the game object data (a user identifier associated with information concerning games purchased by a user, games saved by a user, see [0012]), the cross-platform identifier being associated with the user (user profile 123 may include information such as a user identifier associated with information concerning games purchased by a user, games saved by a user, and other information; user profile 123 may include information regarding specific user devices, associated with a user, and through which a user may access game applications; a user identifier 205 may be used by game manager 120 to retrieve a user profile, see [0012] and [0031]); storing, by the data platform, metadata associated with the game object data to a database associated with the data platform (user profile 123 may include information such as a user identifier associated with information concerning games purchased by a user (game object data), games saved by a user; user profile database 122 may be configured to store one or more user profiles 123; game manager 120 may store state data (metadata) as part of user profile, see Fig. 1A and 1B and [0012], [0019], [0034]), the metadata indicative that the user has discovered one or more game objects (state data 225 includes information relating to the state in which a game is stored; game manager 120 may store state data as part of user profile; information such as location (discovery) of a user character within a game world, see Fig. 2 and [0034]); receiving, by the data platform from a second device associated with the data platform, a request for access to the game object data and the metadata (receive a request from a user device for the game application; a messaging module is generally configured to allow various users to locate, track, or communicate with other users, e.g., during a game session; gaming module configured to allow a user(s) to request a game session; communication between television game server and user device made through a network, see Fig. 1A, 1B and 6 and [0015], [0017]), the request including the cross-platform identifier 
(user profile 123 may include information such as a user identifier associated with information concerning games (game object data) purchased by a user, games saved by a user, and other information (metadata); user profile 123 may include information regarding specific user devices, etc., associated with a user, and through which a user may access game applications, see [0012]); authenticating, by the data platform, the request based on the cross-platform identifier (game manager 120 may further be in selective communication with a user profile database, where database may include a user profile; user profile may include information such as a user identifier; user profiles may be accessible by game manager 120, and may provide authentication data for the user devices, see [0012], [0019]); and based on the authentication, selectively providing, by the data platform, access to game object data and the metadata (game manager 120 may further be in selective communication with a user profile database, where database may include a user profile; user profile may include information such as a user identifier associated with information concerning games purchased by a user, games saved by a user (game object data), and other information; user profiles may be accessible by game manager 120, and may provide authentication data for the user devices, see [0012] and [0019]) and generating and displaying, by the data platform, a user interface based on the game object data and the metadata, the user interface being customized based on which in-game objects the user has discovered (game applications may receive user inputs, e.g., via devices, to play a game and to otherwise interact with game application (user interface) and store state data as part of user profile, e.g., when game manager receives a specific input from a user device and a personalization data (customize), see Fig. 1A and 1B and 2 and [0015] and [0030] -  [0034]).
Fyock et al. does not expressly discloses the game object data is consumed in an out-of-game environment and the game object data being indicative of which in-game objects have been discovered by the user. Fyock et al. teaches the user interface having at least one game object that the user has discovered ([0015] and [0034]).
However, Williams teaches the game object data being indicative of which in-game objects have been discovered by the user (see Col. 5, lines 4 – 10, Col. 7, lines 25 – 29, Col. 8, lines 5 – 11 and Col. 9, lines 6 – 10).  
Weising teaches the game object data is consumed in an out-of-game environment (prior to game play (out-of-game environment), a user seeking advice may, through a corresponding search engine or other interface, can inform system 100 that only those in-game tags and corresponding advice with respect to user of the sniper-rifle is wanted, see [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the game of Fyock et al. with a reveal of game objects discovered by the user during game play in view of Williams for the purpose of providing excitement to the user when they discover a game object, further to include the game object data is consumed in an out-of-game environment as taught by Weising into the system of Fyock for the purpose of providing advice and user-generated content in order to aid a user with interactive game play. 
As per claim 2, Fyock et al. discloses the user interface having at least one game object that the user has discovered ([0015] and [0034]).
As per claim 3, Fyock et al. discloses the user interface is selectively filtered based on one or more of the following: a type of game object, a related in-game entity, a related in­game activity, a discovered status, a video game from which the game object is from, and an unviewed status (making a determination that the first and second user device is included in a second category of user devices; selectively providing, from the first game server, the game application to the first user device according to a first set of connection parameters; and selectively providing, from the second game server, the game to the second user device according to a second set of connection parameters, see [0011] – [0015] and claim 22).
As per claim 4, Fyock et al. does not expressly discloses the user interface displays the at least one game object in a chronological order in which the at least one game object was discovered.
However, Weising teaches the user interface displays the at least one game object in a chronological order in which the at least one game object was discovered (the display engine 150 may, therefore utilize a ladder ranking of game play advice with respect to determining which in-game tags to display; relationships between rankings, user feedback, context, and game play advice may be reflected by metadata or header data; ranking engine may update rankings via user feedback at five minute intervals, see [0054], [0062] and [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the user interface displays the at least one game object in a chronological order in which the at least one game object was discovered as taught by Weising into the system of Fyock for the purpose of providing a display engine working in conjunction with the context engine, the display engine displays the highest ranked information. 
As per claim 5, Fyock et al. does not expressly discloses the user interface includes a place holder for at least one game object that the user has not discovered. 
However, Weising teaches the user interface includes a place holder for at least one game object that the user has not discovered (display of in-game tags; through such tags, tags generated and placed at particular coordinates and/or in context of particular events within the game; placement of user-generated content to aid a user with interactive game play; the interface allows a user to assign user generated information to a particular virtual space coordinate (VSC) and a corresponding tag within the game space, see Fig. 1 and [0023], [0025] and [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the user interface includes a place holder for at least one game object that the user has not discovered as taught by Weising into the system of Fyock for the purpose of providing placement of user-generated content to aid a user with interactive game play. 
As per claim 6, Fyock et al. discloses storing the metadata includes updating previously stored metadata with newly discovered information (see [0069]). 
As per claim 7, Fyock does not expressly disclose metadata associated with one or more game objects is marked as always unlocked. 
However, Weising teaches metadata associated with one or more game objects is marked as always unlocked (display of in-game tags; through such tags, players are empowered to communicate through filtered text messages and images (marked unlocked) as well as audio clips that other game players, including top rated players (metadata), have generated and placed at particular coordinates and/or in context of particular events within the game space, see [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include metadata associated with one or more game objects is marked as always unlocked as taught by Weising into the system of Fyock for the purpose of providing free communication among players and also such tags in order to introduce an additional dimension of community participation to both single and multiplayer games. 
As per claim 8, Fyock does not expressly disclose receiving a request for help regarding discovering a game object; and in response to receiving the request, launching a help system with the game object selected. 
However, Weising teaches receiving a request for help regarding discovering a game object (a user may consistently experience difficulty using a particular weapon during game play (e.g., a sniper rifle); a user seeking advice may, through a corresponding search engine (help system) or other interface, inform system 100 that only those in-game tags and corresponding advice with respect to user of the sniper-rifle is wanted, see [0055]); and in response to receiving the request, launching a help system with the game object selected (see [0056]).
As per claim 11, Fyock et al. discloses the one or more game objects include at least one of the following: a state of the video game/a progression of the video game, text, an image, an book, an audio book, an audiolog, and a video clip (state data 225 includes information relating to the state in which a game is stored; state data includes information such as location of a user character (image) within a game world, see [0034]). 
As per claim 13, Fyock et al. discloses the discovering of the game object data includes at least one of the following: encountering a new character or creature, collecting an artifact or item, identifying a weakness of an enemy, hearing information from a non-player character (NPC), watching a cut scene, progressing to a next stage of the game, locating a previously undiscovered area, choosing one of a plurality of story branches (location of a user character within a game world; inventory of items possessed by the character, appearance of the character, location and appearance of other characters within the game, appearance of the game world, see [0034]).
As per claim 14, Fyock et al. discloses the first device includes at least one of the following: a game console, a mobile device, a desktop computer, a laptop computer, a tablet, phablet, and a smart TV (computing devices may include a computer workstation, a desktop, notebook, laptop, handheld computer, or some other computing device, see Fig. 1A and 1B and [0024]). 
As per claim 15, Fyock et al. discloses the first device and the second device are the same device (see [0017]). 
As per claim 16, Fyock et al. discloses the first device and the second device are different devices (Fig. 1A, 1B show different devices for a first user and second user; user device 130, 135, 145, 150, 155, 165; Figs. 1A and 1B and [0022], [0078]). 
As per claim 17, Fyock et al. discloses the video game includes at least one of the following, a multiplayer game, a PvE game, and a cooperative PvE game, the game object data being discovered while interacting with a plurality of video games associated with the data platform (a multi-player game between at least a first user and a second user, see Fig. 6 and [0072]). 
As per claim 10, the instant claim is a system in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claim 20, the instant claim is a non-transitory computer-readable storage medium in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 

Claims 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fyock et al. (US Pub. No. 2008/0268947 A1) in view of Williams (WO 2017/121768 A1) and Weising (US Pub. No. 2011/0281648 A1) as applied to claims 1 and 10 above, and further in view of Sirpal et al. (US Pub. No. 2012/0081306 A1).
As per claim 9, Fyock et al. does not expressly disclose game object data is reviewed or consumed in a snap-mode, the snap mode including a picture in picture, a dual screen, or a further device.
However, Sirpal et al. teaches game object data is reviewed or consumed in a snap-mode (applications 564 can include programs such as games; gestures include a snap or rubber-band effect, to the secondary screen, from primary screen, Figs. 1A-1C and [0154] and [0218]), the snap mode including a picture in picture, a dual screen, or a further device (applications 564 can include programs such as games; gestures include a snap or rubber-band effect, to the secondary screen, from primary screen, see [0154] and [0218]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement a snap-mode in Sirpal et al. into the system of Fyock et al. for the purpose of providing a dual multi-display handheld computing device that provides for enhanced power and/or versatility compared to conventional single display handheld computing device. 
As per claim 18 and 19, the instant claims are a system in which corresponds to the method of claim 9. Therefore, it is rejected for the reason set forth above. 

Response to Arguments
Applicant's arguments filed on 7/1/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 – 11 and 13 – 20 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection. Applicant's arguments directed to Fyock in view of Weising have been addressed as part of the rejection of the claims. Examiner directs Applicant to the teachings of Williams.
Additionally, Applicant argues that Fyock in view of Weising does not teach generating and displaying, by the data platform, a user interface based on the game object data and the metadata, the user interface being customized based on which in-game objects the user has discovered, the Examiner respectfully disagrees. Fyock discloses the game applications may receive user inputs, e.g., via devices, to play a game and to otherwise interact with game application (user interface) and store state data as part of user profile, e.g., when game manager receives a specific input from a user device and a personalization data (customize), see Fig. 1A and 1B and 2 and [0015] and [0030] - [0034]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715